Citation Nr: 9913442	
Decision Date: 05/17/99    Archive Date: 05/26/99

DOCKET NO.  95-33 067	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an increased rating for degenerative disc 
disease involving the L5-S1 vertebrae, currently evaluated as 
10 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Hancock, Associate Counsel

INTRODUCTION

The veteran served on active duty from February 1981 to 
September 1984.  The evidence of record also shows that the 
veteran served with the U.S. Navy Reserve.

The issue currently on appeal arises before the Board of 
Veterans' Appeals (Board) from an August 1994 rating decision 
from the Department of Veterans Affairs (VA) Regional Office 
(RO) located in Roanoke, Virginia.  The veteran's claim is 
currently under the jurisdiction of the St. Petersburg, 
Florida RO.  

A hearing was held at the RO in October 1995.  In addition, 
the veteran was also had a videoconference hearing before a 
member of the Board, sitting in Washington, D.C., in March 
1999.


REMAND

Initially, the Board finds that the veteran's claim for 
entitlement to an increased rating is well grounded within 
the meaning of 38 U.S.C.A. § 5107(a) (West 1991); that is, he 
has presented a claim that is plausible.  A claim that a 
disorder has become more severe is well grounded where the 
disorder was previously service-connected and rated, and the 
claimant subsequently asserts that a higher rating is 
justified due to an increase in severity.  Proscelle v. 
Derwinski, 2 Vet. App. 629, 632 (1992).

VA is statutorily obligated to assist the veteran in the 
development of a well-grounded claim.  This includes the duty 
to conduct a thorough and contemporaneous medical examination 
under appropriate circumstances.  Littke v. Derwinski, 1 Vet. 
App. 90 (1990).

The veteran, during his videoconference hearing in March 
1999, testified that he experiences low back pain which 
radiates into his right leg.  He noted the pain increased 
with activity, and that he also experienced muscle spasms, 
particularly at night, which interfered with his ability to 
sleep.  The veteran also testified that he experiences a 
pins-and-needles feeling in both legs at times.  In addition, 
he further stated that upon twisting from side to side he 
felt increasing pain, and that backward extension movement 
causes severe pain.  He also noted that he was currently 
receiving treatment at the VA medical facility located in 
Jacksonville, Florida. The veteran added that over the past 
two years the severity of his back condition had required him 
to stay at home from work approximately 10 to 15 times.  

The evidence shows that sine the most recent VA examination 
for compensation purposes in October 1994, the veteran has 
been receiving on going treatment for low back complaints to 
February 1999.  These records indicate that the low back 
disorder may have worsened.  

The RO has assigned a 10 percent rating for the veteran's 
service-connected degenerative disc disease of the lumbar 
spine under Diagnostic Code 5293.  See 38 C.F.R. § 4.71a 
(1998).  

An evaluation of the level of disability present also 
includes consideration of the functional impairment of the 
veteran's ability to engage in ordinary activities, including 
employment, and the effect of pain on the functional 
abilities.  See 38 C.F.R. §§ 4.10, 4.40, 4.45 (1998).  In 
particular, governing VA regulations, set forth at 38 C.F.R. 
§ 4.40 (1998) provide for consideration of a functional 
impairment when evaluating the severity of a musculoskeletal 
disability.  The United States Court of Appeals for Veterans 
Claims (known as the United States Court of Veterans Appeals 
prior to March 1, 1999) (Court) has held that a higher rating 
can be based on "greater limitation of motion due to pain on 
use."  DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  
However, any such functional loss must be "supported by 
adequate pathology and evidenced by the visible behavior of 
the claimant."  See 38 C.F.R. § 4.40 (1998).  

In view of these facts, and in consideration of the veteran's 
current complaints of numbness and radiating pain associated 
with his service-connected back disability, the Board finds 
that another examination would be of assistance in this case.  
See Littke, supra.

In a recent decision the Court held that at the time of an 
initial rating, separate ratings could be assigned for 
separate periods of time based on the facts found-a practice 
known as "staged" ratings.  Fenderson v. West, No. 96-947 
(U.S. Vet. App. Jan. 20, 1999).

In order ensure that the VA has met its duty to assist the 
claimant in developing the facts pertinent to the claim and 
to ensure full compliance with due process requirements, the 
case is REMANDED to the RO for the following:

1.  The RO should furnish the veteran the 
appropriate release of information forms 
in order to obtain copies of any VA and 
private medical records pertaining to 
current treatment for his low back 
disability.  Private treatment records 
should include those regarding treatment 
received by the veteran at the Riverside 
Hospital.  The RO should also notify the 
veteran that he may submit additional 
evidence and argument in support of his 
claim.  Quarles v. Derwinski, 3 Vet. 
App. 129, 141 (1992).

2.  The RO should request the VA medical 
facility in Jacksonville, Florida, to 
furnish copies of any additional treatment 
record covering the period from February 
1999 to the present.

3.  A VA examination should be conducted 
by a neurologist to determine the current 
severity of the veteran's low back 
disability.  All indicated studies, 
including nerve conduction studies and 
electromyographic testing, should be 
performed, and all findings should be set 
forth in detail.  The claims file and a 
copy of this REMAND must be made 
available to the examiner prior to the 
requested examination.  The examiner is 
requested that the examiner obtain a 
detailed occupational history.  The 
lumbosacral spine should be examined for 
degrees of both active and passive range 
of motion and any limitation of function 
of the parts affected by limitation of 
motion.  The examiner should also be 
asked to note the normal ranges of motion 
of the lumbosacral spine.  Additionally, 
the examiner should be requested to 
determine whether the low back exhibits 
weakened movement, excess fatigability, 
or incoordination attributable to the 
service-connected disability; and, if 
feasible, these determinations should be 
expressed in terms of the degree of 
additional range of motion lost or 
favorable or unfavorable ankylosis due to 
any weakened movement, excess 
fatigability, or incoordination.  The 
examiner should also be asked to express 
an opinion as to the degree to which pain 
could significantly limit functional 
ability during flare-ups or when the low 
back is used repeatedly over a period of 
time.  

5.  After the development requested above 
has been completed to the extent possible, 
the RO should readjudicate the issue 
currently on appeal, to include 
consideration of the provisions set out in 
38 C.F.R. §§ 4.40, 4.45, and 4.59 (1998).  
See also DeLuca and Fenderson, supra.  

If the benefit sought is not granted, the veteran and his 
representative should be furnished a Supplemental Statement 
of the Case and afforded a reasonable period of time within 
which to respond.  Thereafter, the case should be returned to 
the Board for appellate consideration, if otherwise in order.  
The Board intimates no opinion as to the ultimate outcome of 
this case.  The veteran need take no action unless he is 
further informed. 

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1998) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	ROBERT P. REGAN
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims (known as the United 
States Court of Veterans Appeals prior to March 1, 1999).  
This remand is in the nature of a preliminary order and does 
not constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).


